      Case 2:18-cv-02032-TLN-DB Document 10 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TYRONE C. ELEBY,                                     No. 2:18-cv-2032 DB P
12                          Plaintiff,
13              v.                                         ORDER AND FINDINGS AND
                                                           RECOMMENDATIONS
14    J. BEARD, et al.,
15                          Defendants.
16

17             Plaintiff, a state prisoner proceeding pro se and in forma pauperis, has filed this civil

18   rights action seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             By order issued April 14, 2020, plaintiff’s complaint was dismissed, and thirty days leave

21   to file an amended complaint was granted. ECF No. 7. Thereafter, on May 8, 2020, the order

22   sent to plaintiff was returned to the court as undeliverable. The record indicates that to date,

23   plaintiff has not filed a change of address with the court as required by the Local Rules. See L.R.

24   182(f).

25             The thirty-day period for plaintiff to file an amended complaint has now expired.

26   Plaintiff, however, has not filed one or otherwise responded to the court’s order.

27             Although it appears from the file that plaintiff’s copy of the order was returned, plaintiff

28   was properly served. It is the plaintiff’s responsibility to keep the court apprised of his current
                                                           1
      Case 2:18-cv-02032-TLN-DB Document 10 Filed 07/23/20 Page 2 of 2

 1   address at all times. Pursuant to Local Rule 182(f), service of documents at the record address of

 2   the party is fully effective.

 3            Accordingly, IT IS HEREBY ORDERED that the Clerk of Court randomly assign a

 4   District Court Judge to this action.

 5            IT IS FURTHER RECOMMENDED that this action be DISMISSED without prejudice

 6   for failure to state a claim and for failure to prosecute. See 28 U.S.C. § 1915A(b)(1); Fed. R. Civ.

 7   P. 41(b); L.R. 110.

 8            These findings and recommendations are submitted to the United States District Judge

 9   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

10   being served with these findings and recommendations, plaintiff may file written objections with

11   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

12   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

13   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

14   1991).

15   Dated: July 22, 2020

16

17

18

19   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/eleb2032.fta.nca
20
21

22

23

24

25

26
27

28
                                                               2
